Citation Nr: 0825358	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
left eye injury. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1963 to January 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for a left eye injury, for failure to submit new 
and material evidence.

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In an October 2005 decision, the Board also denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for a left eye injury, for 
failure to submit new and material evidence.

The appellant appealed the October 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion for Remand was filed in November 2006.  In a 
November 2006 Order, the Court vacated the October 2005 Board 
decision and remanded this matter to the Board for 
readjudication. Thereafter, in July 2007, the Board remanded 
this matter to the RO via the Appeals Management Center (AMC) 
for additional development.

After completing the requested actions, the RO continued the 
denial of the veteran's application to reopen the claim of 
service connection for a left eye injury (as reflected in the 
January 2008 supplemental statement of the case (SSOC)), and 
returned the case to the Board for further appellate 
consideration.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a December 1978 rating decision, the RO denied the 
veteran's claim for service connection for a left eye injury; 
although notified of the denial, the veteran did not initiate 
an appeal.

3.  None of the new evidence associated with the claims file 
since the December 1978 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a left eye injury, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a left eye injury.


CONCLUSIONS OF LAW

1.  The December 1978 RO rating decision that denied the 
veteran's claim for service connection for a left eye injury 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's December 1978 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for a left eye injury 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a left eye injury was received in 
December 2002.  Thereafter, he was notified of the provisions 
of the VCAA by the RO and Appeals Management Center (AMC) in 
correspondence dated in January 2003 and September 2007.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in September 
2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the September 2007 VCAA notice letter shows the 
AMC identified the basis for the denial in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and all 
relevant VA treatment records pertaining to his claimed 
disability have been obtained and associated with his claims 
file.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In November 1978, the veteran filed a claim for service 
connection for a left eye injury.  In a December 1978 rating 
decision, the RO denied service connection for a left eye 
injury, finding that the veteran's left eye disability 
neither occurred in service, nor was caused by service, but 
rather existed prior to service and was not aggravated by 
service.

Evidence of record included the veteran's service treatment 
records; statements from the veteran; and a November 1978 VA 
outpatient treatment note.  The veteran's service treatment 
records show that upon entrance to the service, he did not 
have any disabilities.  A Health Record - Abstract of Service 
shows that the veteran was in a medical facility in Fort 
Jackson, South Carolina, from July 10, 1963, to July 11, 
1963, and from July 18, 1963, to October 3, 1963.  A July 
1963 treatment note reflects that the veteran was given 
Atropine eye drops twice daily for his left eye.  His January 
1964 separation examination report shows that he was 
diagnosed with hyperopia and amblyopia of the left eye.  
These conditions were considered not to have occurred in the 
line of duty (LOD) and existed prior to service (EPTS).

A November 1978 VA outpatient treatment note indicates that 
the veteran reported that he was unable to see out of his 
left eye.  He stated that in 1963, his eye "went bad" while 
in the service.  The diagnosis was cataracts of the left 
lens.

In the December 1978 rating decision, the RO denied the 
veteran's claim, noting that the veteran's service records 
failed to disclose any treatment or any diagnosis of any eye 
injury.  It was further noted that eye conditions of 
hyperopia and amblyopia listed in the veteran's January 1964 
service separation report were not in incurred in the line of 
duty and existed prior to service.  

Although notified of the December 1978 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for a left eye injury in December 2002.  This 
appeal arises from the RO's April 2003 rating decision that 
reopened the veteran's claim and denied entitlement to 
service connection for a left eye injury on the basis that no 
medical evidence available shows the veteran's left eye 
injury is due to his military service.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the December 1978 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the December 1978 
denial includes additional statements from the veteran; VA 
treatment records dated from 2002 to 2007; private treatment 
records; a February 2003 VA examination report; the June 2005 
hearing transcript; and a December 2007 statement from K. J. 
N., M.D. 

A September 2002 VA outpatient medical record shows that the 
veteran had a left eye cataract.

In February 2003 VA general medical examination report, 
evaluation of the eyes revealed that the pupils were equal, 
round and reactive to light, and that the extraocular muscles 
were intact.  The left retina could not be visualized.  The 
diagnosis was reported blurred vision in the right eye and 
reported only light perception in the left eye.

In an October 2003 statement, the veteran stated that he got 
gunpowder in his eye while in basic training in the service.  
He reported that he went to sick call and they put eye drops 
in his eye.  Thereafter, the veteran indicated that he stayed 
in the hospital about three months and continued to be 
treated with eye drops in his left eye during that time.

An October 2003 VA outpatient medical record shows that the 
veteran had diagnoses of status post toxoplasmosis episode of 
the left eye, mature cataract of the left eye, and glaucoma 
suspect of the right eye less than the left eye.

A November 2003 VA outpatient medical record shows the 
veteran reported having an injury to his left eye and having 
loss of vision to the left eye in 1963 after gun powder got 
into his eye.  He stated that he spent several days in the 
hospital and received eye drops.  The diagnoses were re-
absorbed cataract of the left eye with anisometropia, early 
cataract of the right eye, and status post trauma to the left 
eye with retinal injury.  The veteran also reported a history 
of toxoplasmosis of the left eye.  A February 2004 VA 
treatment note listed a diagnosis of probable old toxo and 
partially re-absorbed cataract. 

Additional VA treatment notes reflect that the veteran had a 
cataract extraction with lens implant of the left eye in 
March 2004.  A February 2006 VA treatment note showed 
complaints of worsening visual deficit.  VA ophthalmology 
consultation notes dated from April to November 2006 detailed 
findings of intolerable anisometropia, aneisokonia, 
chorioretinal scar of the left eye, and status post 
vitrectomy and lensectomy of the left eye. 

During the June 2005 Board hearing, the veteran testified as 
to getting gun powder in his eye while he was firing an M16 
on the firing range in service.  He stated that his eye 
started to burn and he had it treated at sick call.  
Thereafter, he indicated that he had been hospitalized for 3 
to 4 months for his left eye condition at Fort Leonard Wood 
in Missouri.  He further stated that he had not had any other 
traumatic event to his eye, such as an infection or disease, 
since service.  He reported that currently, he had asked 
physicians to render opinions as to whether his current left 
eye disability was related to service; however, he had not 
been able to get such an opinion.

In a December 2007 statement from K. J. N., M.D., the private 
physician indicated that the veteran had complained of double 
vision for two years and poor vision in his left eye since he 
was hospitalized at the VA in 1963.  After conducting a 
comprehensive ophthalmologic examination, the physician noted 
the following diagnoses:  1) left hypertropia and esotropia 
with unclear etiology; 2) cataract of the right eye; 3) 
chorioretinal scars of the left eye that appeared to be old, 
etiology of these scars was noted to be unclear; and 4) 
refractive error. 

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for a left eye 
injury.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 1978 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, evidence added to the record clearly does not 
include competent evidence that the veteran's current claimed 
left eye disability was incurred in or aggravated by his 
active military service, which was the basis for the prior 
determination.

Statements from the veteran reflect his continued assertions 
that he has current residuals of a left eye injury incurred 
during his active military service.  Aside from the fact that 
the veteran's assertions are, essentially, cumulative of such 
other assertions as were previously of record, the Board 
emphasizes that, as the veteran is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, neither is competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matters-such as the 
etiology of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The December 2007 statement of the private physician, while 
new, did not make any assertions nor provide any nexus 
opinion regarding the veteran's present eye disorder and 
service.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a left eye injury has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the December 1978 denial of the claim for service 
connection for a left eye injury remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left eye injury; 
the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


